 

Exhibit 10.290

 

SIXTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

[Domain Site, Garland, TX]

 

This SIXTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is
made and entered into as of October 12, 2015 (the “Effective Date”), by and
between RCM Firewheel, LLC, a Texas limited liability company (“Seller”), and
ArchCo Residential LLC, a Delaware limited liability company (“Purchaser”).

 

Recitals

 

This Amendment is made with respect to the following facts:

 

A.                 Seller and Purchaser entered into the Agreement of Purchase
and Sale dated as of April 29, 2015 (the “Original Agreement”), with respect to
approximately 135.89 acres of land located in Garland, Texas (the “Property”),
as more particularly described in the Purchase Agreement.

 

B.                  Seller and Purchaser entered into the Amendment to Agreement
of Purchase and Sale dated as of July 13, 2015 (the “First Amendment”) , the
Second Amendment to Agreement of Purchase and Sale, dated as of July 29, 2015
(the “Second Amendment”), the Third Amendment to Agreement of Purchase and Sale,
dated as of August 6, 2015 (the “Third Amendment”), the Fourth Amendment to
Agreement of Purchase and Sale, dated as of August 14, 2015 (the “Fourth
Amendment”), and the Fifth Amendment to Agreement of Purchase and Sale, dated as
of October 7, 2015 (the “Fifth Amendment”). The Original Agreement, as amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, and the Fifth Amendment, is referred to in this Amendment as the
“Purchase Agreement”.

 

C.                  Seller and Purchaser desire to amend the Purchase Agreement
as set forth in this Amendment.

 

Agreement

 

In consideration of the foregoing Recitals, the conditions, terms, covenants and
agreements set forth in this Amendment, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree that the Purchase Agreement is amended as set forth
in this Amendment:

 

1.                   Defined Terms. Each initially capitalized term used in this
Amendment has the meaning set forth for that term in the Purchase Agreement,
unless it is otherwise defined in this Amendment.

 

2.                   Development Approvals Termination Notice. Solely regarding
the Development Approvals for the Phase I Project, Section 2.4(d) of the
Original Agreement is amended to provide that if Purchaser determines at any
time that, in spite of the use of its commercially reasonable and diligent
efforts, it has been or will be unable to obtain Final Approval of the
Development Approvals for the Phase I Project by the Outside Closing Date for
the Phase I Property, then Purchaser may, by delivering written notice to Seller
on or before October 14, 2015, (i) terminate the Purchaser Agreement (a
“Development Approvals Termination Notice”); or (ii) waive the condition for
Final Approval of the Development Approvals for the Phase I Project and proceed
with the Closing for the Phase I Property on such date to which the parties may
mutually agree, but in any event, no later than the Outside Closing Date for the
Phase I Property.

 

3.                   Counterparts. This Amendment may be executed in several
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same Amendment when each party has
signed one of the counterparts. This Amendment may be delivered to the Escrow
Agent and the other party by facsimile or in pdf format by email transmission.

 

 

 

 

4.                   Entire Agreement. The Purchase Agreement, as amended by
this Amendment, constitutes the full and complete agreement and understanding
between Seller and Purchaser and shall supersede all prior communications,
representations, understandings or agreements, if any, whether oral or written,
concerning the subject matter contained in the Purchase Agreement, as so
amended, and no provision of the Purchase Agreement, as so amended, may be
modified, amended, waived or discharged, in whole or in part, except by a
written instrument executed by Seller and Purchaser.

 

5.                   Full Force and Effect; Incorporation. Except as modified by
this Amendment, the terms and provisions of the Purchase Agreement are hereby
ratified and confirmed and are and shall remain in full force and effect. If any
inconsistency arises between this Amendment and the Purchase Agreement as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. This Amendment shall be construed to
be a part of the Purchase Agreement and shall be deemed incorporated in the
Purchase Agreement by this reference.

Seller and Purchaser have executed this Amendment as of the Effective Date.

 

Seller:

 

RCM Firewheel, LLC,

a Texas limited liability company

 

By: /s/ Richard Myers   Name: Richard Myers   Title: Auth. Rep.  

 

 

 2 

 

 

Purchaser:

 

ArchCo Residential LLC,

a Delaware limited liability company

 



By: /s/ Neil T. Brown   Name: Neil T. Brown   Title: Chief Executive Officer  

  



 3 

 